DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the instantaneous speed of travel V" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

In claim 1, the conditional statements “if and only if”, “if the engine required”…. is unclear as it is not proven whether the function is performed or not.

Claims 14-17, the conditional statement “if the inclination” is unclear as it is not proven whether the function is performed or not.
2111.04    "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses  
 
 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) 
[‎5/‎17/‎2021 3:25 PM]  Black, Thomas:  
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. 
If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 

Claims 2-4, 6-13, 18-20 are also rejected for incorporating the deficiencies of their base claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art fails to disclose a method for limiting the speed of a motorcycle, the motorcycle comprising a speed limiter able to operate, when a motorcycle speed-limiting mode is in an active state, to limit the speed of the motorcycle to at least a first speed limit Vim, wherein: the speed limiter is instantaneous speed of travel V of the motorcycle is above the speed limit Viim and below said speed limit Vim increased by a determined speed margin value Vth ; and, " an engine torque CMreq required by the rider of the motorcycle is below an engine torque CM that makes it possible to maintain the instantaneous speed of travel V of the motorcycle, increased by a first determined engine torque margin value CMth; and also " the acceleration of the motorcycle is positive, such that the limiter, thus rendered active, commands the supply, to the motorcycle, of an engine torque equal in value to CM so as to maintain the instantaneous speed of travel V of the motorcycle, and wherein the speed limiter is switched from the active state to the inactive state if " the engine torque required by the user is below the engine torque CM decreased by a second determined engine torque margin value Y, or if " the engine torque required by the user is above the engine torque CM increased by the first engine torque margin value CMth, such that the engine torque required by the user is 4Docket No. 0563-1454 supplied to the motorcycle. These limitations are neither taught nor obvious by the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For instance Iwatsuki (US 20190039581) discloses at paragraph 0005 brake action control executes the travel control action and, in order to improve stability of the braking force, the execution of the travel control action is only limited to a case where the vehicle body speed of the motorcycle exceeds a reference speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661